Award reversed and claim remitted to the State Industrial Board, with costs to the appellant against said Board to abide the event. Since there is not a loss of two or more fingers or of two or more phalanges of two or more fingers compensation may not be proportioned to the loss of use of the hand. (Workmen’s Compensation Law, § 15, subd. 3, q.) * Compensation should be awarded under section 15, subdivisions 3, i, j, 1 and s,* for the total loss of the second finger and for the proportionate loss of use of the third and fourth fingers, of each of which claimant has suffered a permanent partial loss of use. All concur.

See Workmen’s Compensation Law of 1922, g 15, subd. 3, 1HÍ i, j.- 1, 9, s, respectively.— [Rep.